Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Dr MaryAnne Armstrong on 8/30/22.

The application has been amended as follows: 
1. (Currently Amended) A method of treatment of skin lesions which comprises
administering to a patient in need thereof a bacterial secretome of a non-pathogenic Gram-negative bacterium belonging to the class Betaproteobacteria, subfamily Neisseriaceae, wherein the bacterium is the bacterium deposited with the CNCM on 8 April 2010 under number 14920, and
said secretome is obtained by a process comprising the steps of:
—a) culturing said bacterium in a culture medium and under conditions suitable for its growth,
—b) liquid/solid separation of the culture medium and recovery of the liquid phase,
—c) adding a basic buffer to the liquid phase obtained in step b) and incubating the buffered liquid phase obtained for 1 to 7 hours, optionally at a temperature between 1 and 6°C, and
—d) obtaining said secretome comprising biomolecules secreted by said bacterium in the liquid phase.

15. (Currently Amended) A method of treatment of skin lesions which comprises
administering to a patient in need thereof a dermatological composition comprising a bacterial secretome of a non-pathogenic Gram-negative bacterium belonging to the class
Betaproteobacteria, subfamily Neisseriaceae, a copper salt and/or a zinc salt and a suitable dermatological excipient, wherein
the bacterium is the bacterium deposited with the CNCM on 8 April 2010 under number 14920, and
said secretome is obtained by a process comprising the steps of:
—a) culturing said bacterium in a culture medium and under conditions suitable for its growth,
—b) liquid/solid separation of the culture medium and recovery of the liquid phase,
—c) adding a basic buffer to the liquid phase obtained in step b) and incubating the buffered liquid phase obtained for 1 to 7 hours, optionally at a temperature between 1 and 6°C, and
—d) obtaining said secretome comprising biomolecules secreted by said bacterium in the liquid phase.

16. (Currently Amended)  The method according to claim [[1]]15, wherein the basic buffer is selected from Tris buffer, arginine buffer and mixtures thereof.


Status of Claims
Claims  1, 3-6 and 9-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645